By the Court.
The objection to the bill that it is multifarious is not well founded. The plaintiff does not seek relief in two distinct capacities, as heir of one person and administrator of another. The bill is brought by him in his capacity as administrator of the person in whom the equitable remainder of the estate which was devised in trust to the defendant absolutely vested, on the decease of the cestui que trust for life. The allegation that the plaintiff is the heir at law of his daughter, Sarah D. Allen, is inserted, not as a ground of title to relief, but only for the purpose of setting out that the whole interest in the equitable remainder which vested in his grandson, George Alvin Allen, had come to him, and thus of making it appear on the face of the bill that there were no other persons, heirs at law of said George Alvin Allen, interested in the subject matter of the suit, who ought to be joined as parties.
The defendant, in assuming the trust created by the will, was clearly chargeable with money in her hands, the proceeds of timber wrongfully cut and sold by her from the trust estate, to the disinherison of those who, on the decease of Alvin Allen, would be entitled to receive from her a conveyance of the remainder in fee. In the contingency which happened, this equitable remainder vested in the plaintiff’s intestate. Although the *87timber by the wrongful act of the defendant had become converted into personalty, it still remained bound to the same use as that created in relation to the realty. All of the proceeds which-did not belong to the defendant as life tenant, she held in trust for the use and benefit of the person or persons who might take the remainder in fee, on the death of the cestui que trust for life. A bill in equity may well be maintained by the plaintiff, as the personal representative of the person entitled to this remainder, to enforce the trust and for an account. 1 Story on Eq. §§ 465, 512. Demurrer overruled.